Exhibit 10.7

 

WARRANTHOLDERS RIGHTS AGREEMENT

 

WARRANTHOLDERS RIGHTS AGREEMENT dated as of July 16, 2003 among CYBEX
INTERNATIONAL, INC., a New York corporation (together with its successors,
“Cybex”), HILCO CAPITAL LP (“HILCO”) (Hilco and such other warrantholders of
Cybex as may, from time to time, become parties to this Agreement in accordance
with the provisions hereof, the “Warrantholders”) and the stockholders of Cybex
identified on the signature pages hereof.

 

WHEREAS, on the date hereof, Cybex has issued and outstanding 8,830,962 shares
of Voting Common Stock (as defined herein), the Signing Stockholders (defined
below) are the beneficial owners of 2,793,256 shares of Voting Common Stock,
there are outstanding options to purchase 340,000 shares of Voting Common Stock
and there are outstanding warrants to purchase 704,331 (of which 176,619 were
issued to The CIT Group/Business Credit, Inc.) shares of Voting Common Stock,
and Hilco purchased and is the beneficial owner of the Warrants (as defined
herein) to purchase 189,640 shares of Voting Common Stock; and

 

WHEREAS, Cybex wishes to provide to the Warrantholders and the holders of the
Warrant Shares the rights described herein;

 

NOW THEREFORE the parties hereto agree as follows:

 

1. ARTICLE I

 

DEFINITIONS

 

2.

 

a. Section 1.1. Definitions.

 

Unless otherwise defined herein, the following terms used in this Agreement
shall have the meanings specified below.

 

“Affiliate” means, with respect to any Person, any of (i) a director or
executive officer of such Person, (ii) a spouse, parent, sibling or descendant
of such Person (or a spouse, parent, sibling or descendant of any director or
executive officer of such Person) and (iii) any other Person that, directly or
indirectly, controls, or is controlled by or is under common control with such
Person. For the purpose of this definition, “control” (including the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities or by contract or
agency or otherwise.



--------------------------------------------------------------------------------

“BHC Act” means the Bank Holding Company Act of 1956, as amended.

 

“Commission” means the Securities and Exchange Commission or any other Federal
agency at the time administering the Securities Act.

 

“Common Stock” means the Voting Common Stock.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all capital leases of such Person, (v) all obligations of such Person to
purchase securities (or other property) which arise out of or in connection with
the sale of the same or substantially similar securities (or property), (vi) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit or similar instrument, (vii)
all equity securities of such Person (other than the Warrants) subject to
repurchase or redemption otherwise than at the sole option of such Person,
(viii) all Debt secured by a Lien on any asset of such Person, whether or not
such Debt is otherwise an obligation of such Person, and (ix) all Debt of others
Guaranteed by such Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time. Reference to a particular section of
the Securities Exchange Act of 1934 shall include a reference to the comparable
section, if any, of any such successor Federal statute.

 

“Financing Agreement” means the Financing Agreement dated as of July 16, 2003,
between Cybex and Hilco, as amended or otherwise modified from time to time.

 

“Initiating Holders” has the meaning set forth in Section 3.1 hereof.

 

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.

 

“Other Shares” has the meaning set forth in Section 3.1.

 

“Person” means a corporation, an association, a partnership, a trust, a limited
liability company, an organization, a business, an individual, a government or a
subdivision thereof or a governmental agency.

 

“Public Sale” means any sale of Common Stock to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 (or any successor
provision then in effect) adopted under the Securities Act.



--------------------------------------------------------------------------------

“Registrable Securities” means any Warrant Shares until the date (if any) on
which such Warrant Shares shall have been transferred or exchanged and new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by Cybex and subsequent disposition of them shall not
require registration or qualification of them under the Securities Act or any
similar state law then in force.

 

“Registration Expenses” means all expenses incident to Cybex’ performance of or
compliance with Sections 3.1 through 3.5 hereof, including (i) all registration,
filing and NASD fees, (ii) all fees and expenses of complying with securities or
blue sky laws, (iii) all word processing, duplicating and printing expenses,
(iv) all messenger and delivery expenses, (v) the fees and disbursements of
counsel for Cybex and of its independent public accountants, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance, (vi) the fees and disbursements of any one
counsel and any one accountant retained by the holder or holders of more than
50% of the Registrable Securities being registered or, in the case of any
registration effected pursuant to Section 3.1, as the Initiating Holders shall
have selected to represent all holders of the Registrable Securities being
registered), (vii) premiums and other costs of policies of insurance (if any)
against liabilities arising out of the public offering of the Registrable
Securities being registered if Cybex desires such insurance and (viii) any fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, but not including underwriting discounts and commissions and
transfer taxes, if any, provided that, in any case where Registration Expenses
are not to be borne by Cybex, such expenses shall not include (i) salaries of
Cybex personnel or general overhead expenses of Cybex, (ii) auditing fees, (iii)
premiums or other expenses relating to liability insurance required by
underwriters of Cybex or (iv) other expenses for the preparation of financial
statements or other data, to the extent that any of the foregoing either is
normally prepared by Cybex in the ordinary course of its business or would have
been incurred by Cybex had no public offering taken place.

 

“Regulated Holder” means any holder of Warrants or Warrant Shares, if such
holder is effectively restricted or prohibited from holding, exercising or
transferring, in whole or in part, the Warrants or Warrant Shares by reason of
any Regulatory Requirement, including without limitation if such holder is a
bank holding company within the meaning of the BHC Act or a subsidiary thereof
subject to Regulation Y under the BHC Act.

 

“Regulatory Change” means, with respect to any Regulated Holder, (i) any change
on or after the date hereof in United States federal or state or foreign laws or
regulations (including the BHC Act and Regulation Y thereunder); (ii) the
adoption on or after the date hereof of any interpretation or ruling applying to
such Regulated Holder, individually or as a member of a class, under any United
States federal or state or foreign laws or regulations by any court or
governmental or regulatory authority charged with the interpretation or
administration thereof; or (iii) the modification on or after the date hereof of
any agreement or commitment with any such governmental or regulatory authority
that is applicable to or binding upon such Regulated Holder.



--------------------------------------------------------------------------------

“Regulatory Requirement” means any existing or future Federal or state statute,
rule, regulation, guideline, order, request or directive (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful), including without limitation, the BHC Act and the regulations
thereunder.

 

“Restricted Payment” means (i) any dividend or other distribution on any shares
of Cybex’ capital stock (except dividends payable solely in shares of its
capital stock of the same class) or (ii) any payment on account of the purchase,
redemption, retirement or acquisition of (a) any shares of the Cybex’ capital
stock or (b) any warrant or other right to acquire shares of Cybex’ capital
stock.

 

“Restricted Securities” means the Warrants, the Warrant Shares and any
securities obtained upon exchange for or upon exercise or transfer of or as a
distribution on Warrants, the Warrant Shares or any such securities; provided
that particular securities shall cease to be Restricted Securities when such
securities shall have (x) been disposed of pursuant to a Public Sale, (y) been
otherwise transferred or exchanged and new certificates for them not bearing a
legend restricting further transfer shall have been delivered by Cybex and
subsequent disposition of them shall not require registration or qualification
of them under the Securities Act or any similar state law then in force or (z)
ceased to be outstanding. Whenever any particular securities cease to be
Restricted Securities, the holder thereof shall be entitled to receive from the
issuer thereof or its transfer agent, without expense (other than transfer
taxes, if any), new securities of like tenor not bearing a legend of the
character set forth in Section 2.2.

 

“Securities Act” means the Securities Act of 1933, or any similar Federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time. Reference to a particular section of the
Securities Act of 1933 shall include a reference to the comparable section, if
any, of any such similar Federal statute.

 

“Signing Stockholders” means the Stockholders who are party hereto other than
the Warrantholders.

 

“Stockholders” means the holders of the Common Stock of Cybex.

 

“Subsidiary” means any partnership or corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by Cybex.

 

“Voting Common Stock” means the common stock, par value $.10 per share, of
Cybex.

 

“Warrant Securityholder” means at any time any Warrantholder or any holder of
Warrant Shares.

 

“Warrantholders” has the meaning set forth in the introductory paragraph.



--------------------------------------------------------------------------------

“Warrants” means the Warrant or Warrants originally issued to HILCO, as such
Warrants may be transferred or otherwise assigned, but only to the extent not
theretofore exercised, redeemed or expired in accordance with their respective
terms.

 

“Warrant Shares” means (i) any shares of Voting Common Stock or other securities
issued or issuable upon the exercise of any Warrants and (ii) any securities
issued or issuable with respect to any of such shares or other securities
referred to in clause (i) upon the conversion or exchange thereof into other
securities or by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise; provided that any of such securities shall cease to
be Warrant Shares when such securities shall have (x) been disposed of pursuant
to a Public Sale or (y) ceased to be outstanding.

 

All references herein to “days” shall mean calendar days unless otherwise
specified.

 

3. ARTICLE II

 

TRANSFER OF SHARES; PAYMENTS TO WARRANT SECURITYHOLDERS

 

4.

 

a. Section 2.1. General.

 

b.

 

Except as otherwise provided in this Agreement or by law, each Stockholder may
transfer its shares of Common Stock at any time to any Person.

 

c. Section 2.2. Restrictions on Transfer; Legend on Certificates.

 

d.

 

(a) Except as otherwise provided in this Agreement, Restricted Securities shall
not be transferable except (i) pursuant to an effective registration statement
under the Securities Act, (ii) pursuant to Rule 144 or 144A (or any successor
provisions) under the Securities Act or (iii) pursuant to a transaction that is
otherwise exempt from the registration requirements of the Securities Act.

 

(b) Unless otherwise expressly provided herein, each certificate for Restricted
Securities and each certificate issued in exchange for or upon transfer of any
thereof shall be stamped or otherwise imprinted with a legend in substantially
the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD



--------------------------------------------------------------------------------

OR OFFERED FOR SALE UNLESS REGISTERED UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO AND HAVE THE
BENEFIT OF A WARRANTHOLDERS RIGHTS AGREEMENT DATED AS OF JULY 16, 2003 AMONG
CYBEX INTERNATIONAL, INC. AND THE WARRANTHOLDERS AND STOCKHOLDER PARTIES
THERETO, COPIES OF WHICH ARE ON FILE WITH CYBEX INTERNATIONAL, INC.”

 

(c) Any other provision of this Agreement to the contrary notwithstanding, no
transfer of any Restricted Securities other than pursuant to a Public Sale may
be made to any Person unless such Person shall have agreed in writing that such
Person, as a holder of Restricted Securities, and the Restricted Securities it
acquires shall be bound by and be entitled to the benefits of all the provisions
of this Agreement applicable to such Restricted Securities (and upon such
agreement such Person shall be entitled to such benefits). Any purported
transfer of Restricted Securities without compliance with the applicable
provisions of this Agreement shall be void and of no effect, and the purported
transferee shall have no rights as a Warrantholder or Shareholder (as
applicable) or under this Agreement. In the event of such non-complying
transfer, Cybex shall not transfer any such Restricted Securities on its books
or recognize the purported transferee as a shareholder or warrantholder, as the
case may be, for any purpose, until all applicable provisions of this Agreement
have been complied with.

 

e. Section 2.3. Permitted Transfers.

 

f.

 

The restrictions on transfer provided in Section 2.2(a) shall not be applicable
to (i) any transfer in compliance with federal and all applicable state
securities laws to an Affiliate of the holder of Restricted Securities, from an
Affiliate of such holder to such holder or between Affiliates of such holder (if
any such Affiliate to whom shares of Restricted Securities have been transferred
by a holder thereof ceases to be an Affiliate of such holder of Restricted
Securities, such Restricted Securities shall immediately be transferred back to
the transferor thereof), (ii) any transfer upon the death of any holder of
Restricted Securities to such holder’s executors, administrators or testamentary
trustees, (iii) any transfer to a trust the beneficiaries of which include only
the holder of such Restricted Securities or such holder’s spouse, parents,
siblings or descendants or (iv) any transfer by the holder in connection with
the grant of a participation interest in the Financing Agreement (any transferee
referred to in (i), (ii), (iii) or (iv) above being referred to herein as a
“Permitted Transferee”); provided that no such transfer shall be made to any
Permitted Transferee unless such Permitted Transferee shall have agreed in
writing that such Permitted Transferee, as a Stockholder or Warrantholder (as
the case may be), and the Warrants or Warrant Shares it acquires shall be bound
by and be entitled to the benefits of all the provisions of this Agreement
applicable to Warrants or Warrant Shares (as the case may be), and upon such
agreement such Permitted Transferee shall be entitled to such benefits.

 

g. Section 2.4. Tag-along Rights.



--------------------------------------------------------------------------------

h.

 

If a Signing Stockholder or any of its Affiliates (any such Person for purposes
of this Section 2.4, the “Transferor”) wishes to transfer shares of Voting
Common Stock or any portion thereof, in an amount in excess of 10% of the
outstanding Voting Common Stock of Cybex to any Person (the “Transferee”) in a
single transaction or series of transactions, the Transferor shall first give to
Cybex and each Warrant Securityholder (pursuant to a list provided by Cybex) a
written notice (a “Transfer Notice”), executed by it and the Transferee and
containing (i) the number of shares of Common Stock that the Transferee proposes
to acquire from the Transferor, (ii) the name and address of the Transferee,
(iii) the proposed purchase price, terms of payment and other material terms and
conditions of such proposed transfer, (iv) an estimate, in the Transferor’s
reasonable judgment, of the fair market value of any non-cash consideration
offered by the Transferee and (v) an offer by the Transferee or Transferor to
purchase, upon the purchase by the Transferee of any shares of Common Stock
owned by the Transferor and for the same per share consideration, that number of
Warrant Shares (or if such number is not an integral number, the next integral
number which is greater than such number) of each Warrant Securityholder which
shall be the product of (x) the aggregate number of Warrant Shares either then
owned, or issuable upon exercise of Warrants then owned, by such Warrant
Securityholder and (y) a fraction, the numerator of which shall be the number of
shares of Common Stock indicated in the Transfer Notice as subject to purchase
by the Transferee and the denominator of which shall be the sum of (A) the total
number of shares of Common Stock then owned by the Transferor and its Affiliates
plus (B) the total number of Warrant Shares either then owned, or issuable upon
exercise of Warrants then owned, by each Warrant Securityholder. Each Warrant
Securityholder shall have the right, for a period of 15 days after the Transfer
Notice is given, to accept such offer in whole or in part, exercisable by
delivering a written notice to the Transferor and Cybex within such 15-day
period, stating therein the number of shares of Common Stock (which may be the
number of shares set forth in the offer by the Transferor or Transferee, as the
case may be, or a portion thereof) to be sold by such Warrant Securityholder to
the Transferor or Transferee, as the case may be. Prior to the earlier of (x)
the end of such 15-day period or (y) the acceptance or rejection by each Warrant
Securityholder of the Transferee’s or Transferor’s offer, as the case may be,
neither the Transferor nor its Affiliates will complete any sale of shares of
Common Stock to the Transferee. Thereafter, for a period of 90 days after the
prohibition under the preceding sentence shall have terminated, the Transferor
may sell to the Transferee for the consideration stated and on the terms set
forth in the Transfer Notice the shares of Common Stock stated in the Transfer
Notice as subject to purchase by the Transferee, provided that the Transferor or
Transferee, as the case may be, shall simultaneously purchase the number of
shares of Common Stock as calculated above from those Warrant Securityholders
who have accepted the Transferor’s or Transferee’s offer, as the case may be.
The provisions of this Section 2.4 shall not apply to transfers between the
Transferor and any of its Affiliates or between Affiliates of the Transferor.

 

i. Section 2. 5. Restrictions on Transfer by Regulated Holders.

 

j.



--------------------------------------------------------------------------------

(a) Notwithstanding anything else set forth herein to the contrary, in the event
of any reasonable determination in good faith by any Regulated Holder that, by
reason of any Regulatory Requirement, such Regulated Holder is effectively
restricted or prohibited from holding, exercising or transferring (as the case
may be) any Warrant or Warrant Shares (or any portion thereof), Cybex shall use
reasonable good faith efforts to take such action as it may determine is
reasonably necessary and appropriate to permit such Regulated Holder to hold,
exercise or transfer (as the case may be) such Warrant or Warrant Shares (or any
portion thereof) in such manner as is necessary to comply with such Regulatory
Requirement. All such actions shall be taken at the expense of Regulated Holder.
Regulated Holder shall give written notice to Cybex of any reasonable
determination by it hereunder and the transfer or other action it believes may
be necessary or appropriate to permit it to comply with such Regulatory
Requirement. In the event of a Regulatory Change, the effect of which is to
permit such Regulated Holder to hold, exercise or transfer such Warrant or
Warrant Shares in any other manner, the foregoing proviso shall be deemed
modified to permit the holding, exercise or transfer of such Warrant or Warrant
Shares in such other manner.

 

(b) Nothing in this Agreement (including without limitation Section 2.4) shall
require any Regulated Holder to make a transfer of Warrants or Warrant Shares in
a manner not permitted by Section 2.2(a) (an “Impermissible Transfer”). If any
provision of this Agreement (including without limitation Section 2.4) would
otherwise require any Regulated Holder to make an Impermissible Transfer as a
condition precedent to making a transfer of Warrants or Warrant Shares in a
manner permitted by Section 2.2(a) (a “Permissible Transfer”), then such
Regulated Holder shall not be required to make such Impermissible Transfer as a
condition precedent to making such Permissible Transfer.

 

k. Section 2.6. No Inconsistent Agreements.

 

l.

 

Cybex has not entered into and will not enter into any stockholders rights
agreement, registration rights agreement or similar arrangements the performance
by Cybex of the terms of which would in any manner restrict or limit, or
materially conflict with, the performance by Cybex of its obligations under this
Agreement.

 

5. ARTICLE III

 

REGISTRATION RIGHTS

 

a.

 

b. Section 3.1. Registration on Request.

 

c.



--------------------------------------------------------------------------------

(a) The demand registration rights set forth in this section 3.1 may be
exercised only at such time or times when Cybex shall not then be eligible to
register Registrable Securities on Form S-3 (or any similar or successor form).
At any time or from time to time on or after the date hereof, on not more than
two (2) occasions, upon the written request of the holder or holders of fifty
percent (50%) of all outstanding Warrant Shares and Warrants (such majority
determined, for purposes of this Section 3.1, by calculating the number of
Warrant Shares for which such Warrants are then exercisable) (the “Initiating
Holders”), requesting that Cybex effect the registration under the Securities
Act of all or part of such Initiating Holders’ Registrable Securities and
specifying the intended method of disposition thereof, Cybex will promptly give
written notice of such requested registration to all holders of Warrants and
Registrable Securities, and thereupon Cybex will use its reasonable best efforts
to effect the registration under the Securities Act of:

 

(i) the Registrable Securities which Cybex has been so requested to register by
such Initiating Holders for disposition in accordance with the intended method
of disposition stated in such request;

 

(ii) all other Registrable Securities the holders of which shall have made a
written request to Cybex for registration thereof within 20 days after the
giving of such written notice by Cybex (which request shall specify the intended
method of disposition of such Registrable Securities); and

 

(iii) all shares of Common Stock which Cybex may elect to register in connection
with the offering of Registrable Securities pursuant to this Section 3.1,
whether for its own account or for the account of a holder of Common Stock,

 

all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) as expeditiously as possible , but in no
event later than 120 days from the date of such request, of the Registrable
Securities and the additional shares of Common Stock, if any, to be so
registered, provided that the Warrant Securityholders as a class shall be
entitled to not more than two (2) registrations upon request pursuant to this
Section 3.1 nor more than one such registration during any 12 month period;
provided, however, that no registration upon request pursuant to which less than
50% of the Registrable Securities requested to be registered by such Initiating
Holders are sold shall be counted as a requested registration for purposes of
this Section 3.1.

 

(b) Registrations under this Section 3.1 shall be on such appropriate
registration form of the Commission (i) as shall be selected by Cybex and (ii)
as shall permit the disposition of such Registrable Securities in accordance
with the intended method or methods of disposition specified in their request
for such registration. Cybex agrees to include in any such registration
statement all information which holders of Registrable Securities being
registered shall reasonably request.

 

(c) Cybex will pay all Registration Expenses in connection with any registration
requested pursuant to this Section 3.1.



--------------------------------------------------------------------------------

(d) A registration requested pursuant to this Section 3.1 shall not be deemed to
have been effected (i) unless a registration statement with respect thereto has
become effective; provided that a registration which does not become effective
after Cybex has filed a registration statement with respect thereto solely by
reason of the refusal to proceed by the Initiating Holders (other than a refusal
to proceed based upon the advice of counsel relating to a matter with respect to
Cybex) shall be deemed to have been effected by Cybex at the request of the
Initiating Holders unless the Initiating Holders shall have elected to pay all
Registration Expenses in connection with such registration, (ii) if, after it
has become effective, such registration is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason, other than by reason of some act or omission by
any Warrantholder or Warrant Securityholder, or (iii) the conditions to closing
specified in the purchase agreement or underwriting agreement entered into in
connection with such registration are not satisfied, other than by reason of
some act or omission by any Warrantholder or Warrant Securityholder.

 

(e) If a requested registration pursuant to this Section 3.1 involves an
underwritten offering, the underwriter or underwriters thereof shall be selected
by the holders of at least a majority (by a number of shares) of the Registrable
Securities as to which registration has been requested and shall be reasonably
acceptable to Cybex.

 

(f) If a requested registration pursuant to this Section 3.1 involves an
underwritten offering, and the managing underwriter shall advise Cybex (with a
copy of any such notice to each holder of Registrable Securities requesting
registration) that, in its opinion, the number of securities requested to be
included in such registration (including securities proposed to be sold for the
account of Cybex) exceeds the number which can be sold in such offering within a
price range acceptable to the Initiating Holders, Cybex will include in such
registration, to the extent of the number which Cybex is so advised can be sold
in such offering, (i) first, Registrable Securities requested to be included in
such registration by the holder or holders of Registrable Securities, pro rata
among such holders requesting such registration on the basis of the number of
such securities requested to be included by such holders, (ii) second, all
shares proposed to be included by Cybex in such registration and (iii) third,
all shares other than Registrable Shares (any such shares with respect to any
registration, “Other Shares”) requested to be included in such registration by
the holder or holders thereof.

 

d. Section 3.2. Incidental Registration.

 

e.

 

(a) If Cybex at any time proposes to register any of its securities under the
Securities Act (other than (x) by a registration on Form S-4 or S-8 or any
successor or similar forms or (y) pursuant to Section 3.1 or (z) pursuant to
Section 3.3) whether for its own account or for the account of the holder or
holders of shares other than Registrable Shares (any such shares with respect to
any registration, “Other Shares”) requested to be included in such registration
by the holder or holders thereof, it will each such time give prompt written
notice to all Warrant Securityholders of its intention to do so and of such
holders’ rights under this Section 3.2. Upon



--------------------------------------------------------------------------------

the written request of any such holder made within 20 days after the receipt of
any such notice (which request shall specify the Registrable Securities intended
to be disposed of by such holder and the intended method of disposition
thereof), Cybex will use its reasonable best efforts to effect the registration
under the Securities Act of all of the Registrable Securities which Cybex has
been so requested to register by the holders thereof, to the extent requisite to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities so to be registered, by inclusion of
such Registrable Securities in the registration statement which covers the
securities which Cybex proposes to register; provided that if, at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the registration statement filed in connection with such
registration, Cybex shall determine for any reason either not to register or to
delay registration of such securities, Cybex may, at its election, give written
notice of such determination to each holder of Registrable Securities and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights of any Warrant
Securityholder entitled to do so to request that such registration be effected
as a registration under Section 3.1, and (ii) in the case of a determination to
delay registering, shall be permitted to delay registering any Registrable
Securities, for the same period as the delay in registering such other
securities, without prejudice, however, to the rights of any Warrant
Securityholder entitled to do so to request that such registration be effected
as a registration under Section 3.1. No registration effected under this Section
3.2 shall relieve Cybex of its obligation to effect any registration upon
request under Sections 3.1 or 3.3, nor shall any such registration hereunder be
deemed to have been effected pursuant to Sections 3.1 or 3.3. Cybex will pay all
Registration Expenses in connection with each registration of Registrable
Securities pursuant to this Section 3.2.

 

(b) If Cybex at any time proposes to register any of its securities under the
Securities Act as contemplated by Section 3.2 and such securities are to be
distributed by or through one or more underwriters, Cybex will, if requested by
any holder of Registrable Securities as provided in this Section 3.2, use its
best efforts to arrange for such underwriters to include all the Registrable
Securities to be offered and sold by such holder among the securities to be
distributed by such underwriters, provided that if the managing underwriter of
such underwritten offering shall inform Cybex and holders of the Registrable
Securities requesting such registration and all other holders of any other
shares of Common Stock which shall have exercised, in respect of such
underwritten offering, registration rights comparable to the rights under this
Section 3.2 by letter of its belief that inclusion in such distribution of all
or a specified number of such securities proposed to be distributed by such
underwriters would interfere with the successful marketing of the securities
being distributed by such underwriters (such letter to state the basis of such
belief and the approximate number of such Registrable Securities and such Other
Shares proposed so to be registered which may be distributed without such
effect), then Cybex may, upon written notice to all holders of such Registrable
Securities and holders of such Other Shares, reduce pro rata (if and to the
extent stated by such managing underwriter to be necessary to eliminate such
effect) the number of such Registrable Securities and Other Shares the
registration of which shall have been requested by each holder thereof so that
the resultant aggregate number of such Registrable Securities and Other Shares
so included in such registration, together with the number of



--------------------------------------------------------------------------------

securities to be included in such registration for the account of Cybex, shall
be equal to the number of shares stated in such managing underwriter’s letter.

 

f. Section 3.3. Short-Form Registration on Form S-3.

 

Provided such form is available for registration, the Company shall prepare,
and, on or prior to 60 days after the Closing Date (as defined in the Financing
Agreement), file with the SEC a Registration Statement or Registration
Statements (as is necessary) on Form S-3, covering the resale of all of the
Registrable Securities, which Registration Statement(s) shall state that, in
accordance with Rule 416 promulgated under the 1933 Act, such Registration
Statement(s) also covers such indeterminate number of additional shares of
Common Stock as may become issuable upon exercise of the Warrant to prevent
dilution resulting from stock splits, stock dividends or similar transactions.
Such Registration Statement shall initially register for resale 189,640 shares
of Common Stock. Such registered shares of Common Stock shall be allocated among
the Warrant Securityholders pro rata based on the total number of Registrable
Securities issued or issuable as of each date that a Registration Statement, as
amended, relating to the resale of the Registrable Securities is declared
effective by the SEC. The Company shall use its best efforts to have the
Registration Statement declared effective by the SEC within 120 days after the
Closing Date.; provided, however, that the market value of the Registrable
Securities to be sold in any such registration shall be estimated to be at least
$100,000 at the time of filing such registration statement. No registration
effected under this Section 3.3 shall relieve Cybex of its obligation to effect
any registration upon request under Sections 3.1 or 3.2, nor shall any such
registration hereunder be deemed to have been effected pursuant to Sections 3.1
or 3.2.. Cybex will pay all Registration Expenses in connection with any
registration pursuant to this Section 3.3.

 

g. Section 3.4. Registration Procedures.

 

h.

 

(a) If and whenever Cybex is required to effect the registration of any
Registrable Securities under the Securities Act as provided in Sections 3.1, 3.2
and 3.3, Cybex shall use its best efforts to:

 

(i) meet the requirements for the use of Form S-3 for registration of the sale
by the holders of Registrable Securities as soon as reasonably practicable (but
in any event, within the 60th day following the Closing Date (as defined in the
Financing Agreement) and file all reports required to be filed by the Company
with the SEC in a timely manner so as to obtain and maintain such eligibility
for the use of Form S-3, and thereafter use its best efforts to cause such
registration statement to become and remain effective]In the event that Form S-3
is not available for sale by the holders of Registrable Securities, then the
Company, shall prepare and (as soon as practicable but in any event within 60
days after receipt of a request for registration by Cybex pursuant to Sections
3.1 or 3.2); provided that Cybex may discontinue any registration of its
securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; provided further
that before filing such registration statement



--------------------------------------------------------------------------------

or any amendments thereto, Cybex will furnish to the counsel selected by the
holders of Registrable Securities which are to be included in such registration
copies of all such documents proposed to be filed, which documents will be
subject to the review of such counsel;

 

(ii) in the case of a registration statement pursuant to Section 3.1 or 3.2,
prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until the expiration of ninety
(90) days after such registration statement becomes effective;

 

(iii) furnish to each seller of Registrable Securities covered by such
registration statement and each underwriter, if any, of the securities being
sold by such seller such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents, as such seller and underwriter, if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller;

 

(iv) register or qualify all Registrable Securities and other securities covered
by such registration statement under blue sky or similar laws of such
jurisdictions as any seller thereof and any underwriter of the securities being
sold by such seller shall reasonably request, to keep such registrations or
qualifications in effect for so long as such registration statement remains in
effect, and take any other action which may be reasonably necessary or advisable
to enable such seller and underwriter to consummate the disposition in such
jurisdictions of the securities owned by such seller, except that Cybex shall
not for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (iv) be obligated to be so qualified, to
subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;

 

(v) cause all Registrable Securities covered by such registration statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Registrable Securities;

 

(vi) furnish to each seller of Registrable Securities a signed counterpart,
addressed to such seller and the underwriters, if any, of



--------------------------------------------------------------------------------

(A) an opinion of counsel for Cybex, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, an opinion dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to such seller, and

 

(B) a “comfort” letter, dated the effective date of such registration statement
(and, if such registration includes an underwritten public offering, a letter
dated the date of the closing under the underwriting agreement), signed by the
independent public accountants who have certified Cybex’ financial statements
included in such registration statement,

 

covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities;

 

(vii) notify the holders of Registrable Securities and the managing underwriter
or underwriters, if any, promptly and confirm such advice in writing promptly
thereafter:

 

(A) when the registration statement, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the registration statement has
been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;

 

(B) of any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;

 

(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the registration or the initiation of any proceedings by any
Person for that purpose; and

 

(D) of the receipt by Cybex of any notification with respect to the suspension
of the qualification of any Registrable Securities for sale under the securities
or blue sky laws of any jurisdiction or the initiation or threat of any
proceeding for such purpose;

 

(viii) notify each seller of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon Cybex’ discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of any such seller promptly
prepare and furnish to such seller and each underwriter, if any, a reasonable
number of copies of a



--------------------------------------------------------------------------------

supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;

 

(ix) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the registration statement at the earliest
possible moment;

 

(x) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, but not more than eighteen months, beginning with the first
full calendar quarter after the effective date of such registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act;

 

(xi) make available for inspection by a representative of the holders of
Registrable Securities participating in the offering, any underwriter
participating in any disposition pursuant to the registration and any attorney
or accountant retained by such selling holders or underwriter (each, an
“Inspector”), all financial and other records, pertinent corporate documents and
properties of Cybex (the “Records”), and cause Cybex’ officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such registration; provided that Cybex shall not be required
to comply with this subdivision (xi) if there is a reasonable likelihood, in the
judgment of Cybex based on advice from its legal counsel, that such delivery
could result in the loss of any attorney-client privilege related thereto; and
provided further that Records which Cybex determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors (other than to any holder of Registrable Securities
participating in the offering) unless (x) such Records have become generally
available to the public or (y) the disclosure of such Records may be necessary
or appropriate (A) to comply with any law, rule, regulation or order applicable
to any such Inspectors or holder of Registrable Securities, (B) in response to
any subpoena or other legal process or (C) in connection with any litigation to
which such Inspectors or any holder of Registrable Securities is a party
(provided that Cybex is provided with reasonable notice of such proposed
disclosure and a reasonable opportunity to seek a protective order or other
appropriate remedy with respect to such Records);

 

(xii) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after a
date not later than the effective date of such Registration Statement; and

 

(xiii) use its best efforts to comply with all applicable rules and regulations
of the American Stock Exchange and to maintain its right to list securities on
such exchange.



--------------------------------------------------------------------------------

Cybex may require each seller of Registrable Securities as to which any
registration is being effected to furnish Cybex such information regarding such
seller and the distribution of such securities as Cybex may from time to time
reasonably request in writing for purposes of preparing the relevant
registration statement and amendments and supplements thereto.

 

(b) Each holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from Cybex of the
occurrence of any event of the kind described in subdivision (viii) of Section
3.4(a), such holder will forthwith discontinue such holder’s disposition of
Registrable Securities pursuant to the registration statement relating to such
Registrable Securities until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by subdivision (viii) of Section
3.4(a). In the event Cybex shall give any such notice, the periods specified in
subdivision (ii) of Section 3.4(a) shall be extended by the length of the period
from and including the date when each seller of any Registrable Securities
covered by such registration statement shall have received such notice to the
date on which each such seller has received the copies of the supplemented or
amended prospectus contemplated by subdivision (viii) of Section 3.4(a).

 

(c) If any such registration or comparable statement refers to any holder of
Registrable Securities by name or otherwise as the holder of any securities of
Cybex, then such holder shall have the right to require, in the event that such
reference to such holder by name or otherwise is not required by the Securities
Act or any similar federal statute then in force, the deletion of the reference
to such holder.

 

(d) Cybex shall not be obligated to include any Registrable Securities in a
registration pursuant to Sections 3.1, 3.2 and 3.3 unless the holders thereof
consent to reasonable conditions imposed by Cybex as Cybex shall determine with
the advice of counsel are reasonably necessary or advisable to ensure compliance
with Regulatory Requirements, and shall be limited to the following:

 

(i) conditions requiring such holder to comply with all prospectus delivery
requirements of the Securities Act and with all anti-stabilization,
anti-manipulation and similar provisions of Section 10 of the Exchange Act and
any rules issued thereunder by the Commission, and to furnish to the Company
information about sales made in such public offering;

 

(ii) conditions prohibiting such holders upon receipt of telegraphic or written
notice from the Company (until further notice) from effecting sales of shares,
such notice being given to permit the Company to correct or update a
registration statement or prospectus; and

 

(iii) conditions requiring that at the end of the period during which the
Company is obligated to keep the registration statement effective under Section
5, the holders of shares included in the registration statement shall
discontinue sales of shares pursuant to such registration statement upon receipt
of notice form the Company of its intention to remove from registration the
shares covered by such registration statement that remain



--------------------------------------------------------------------------------

unsold, and requiring such holders to notify the Company of the number of shares
registered that remain unsold immediately upon receipt of notice from the
Company.

 

i. Section 3.5. Underwritten Offerings.

 

(a) If requested by the underwriters for any underwritten offering by holders of
Registrable Securities pursuant to a registration requested under Section 3.1,
Cybex will enter into an underwriting agreement with such underwriters for such
offering, such agreement to be satisfactory in substance and form to Cybex, each
such holder and the underwriters, and to contain such representations and
warranties by Cybex and such other terms as are generally prevailing in
agreements of such type, including, without limitation, indemnities to the
effect and to the extent provided in Section 3.7. The holders of the Registrable
Securities will reasonably cooperate with Cybex in the negotiation of the
underwriting agreement.

 

(b) Each holder of Registrable Securities agrees by acquisition of such
Registrable Securities not to sell, make any short sale of, loan, grant any
option for the purchase of, effect any public sale or distribution of or
otherwise dispose of any equity securities of Cybex, during the ten days prior
to and the 90 days after the effective date of any underwritten registration
pursuant to Section 3.1, 3.2 or 3.3 has become effective, except as part of such
underwritten registration, whether or not such holder participates in such
registration, and except as otherwise permitted by the managing underwriter of
such underwriting (if any). Each holder of Registrable Securities agrees that
Cybex may instruct its transfer agent to place stop transfer notations in its
records to enforce this Section 3.4(b).

 

(c) No Person may participate in any underwritten offering hereunder unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved, subject to the terms and conditions hereof,
by the Person or a majority of the Persons entitled to approve such arrangements
and (ii) completes and executes all agreements, questionnaires, indemnities and
other documents (other than powers of attorney) required under the terms of such
underwriting arrangements.

 

j. Section 3.6. Current Public Information.

 

k.

 

Cybex will timely file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
Commission thereunder, and will take such further action as any holder or
holders of Registrable Securities may reasonably request, all to the extent
required to enable such holders to sell Registrable Securities pursuant to Rule
144 adopted by the Commission under the Securities Act (as such rule may be
amended from time to time) or any similar rule or regulation hereafter adopted
by the Commission and pursuant to Form S-3 or any similar short form
registration statement. Upon written request, the Company will deliver to such
holders a written statement as to whether it has complied with such
requirements.

 

l. Section 3.7. Indemnification.



--------------------------------------------------------------------------------

m.

 

(a) Cybex agrees to indemnify and hold harmless each holder of Registrable
Securities whose Registrable Securities are covered by any registration
statement, its directors, officers, affiliates and partners, and each other
Person, if any, who controls such holder within the meaning of the Securities
Act (and any broker or dealer through whom such shares may be sold), against any
losses, claims, damages, expenses or liabilities, joint or several, to which any
such indemnified party may become subject under the Securities Act or under any
other statute or at common law or otherwise, insofar as such losses, claims,
damages, expenses or liabilities (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act or any filing with any State securities commission or agency, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by
Cybex of any rule or regulation promulgated under the Securities Act or any
State securities laws or regulations applicable to Cybex and relating to action
or inaction required of Cybex in connection with such registration, and Cybex
will reimburse each such indemnified party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding, whether or not resulting in
any liability; provided that Cybex shall not be liable in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in such
registration statement or such State securities commission or agency filing, any
such preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to Cybex by or on behalf of such holder or controlling person specifically for
use in the preparation thereof. In addition, Cybex shall indemnify any
underwriter of such offering and each other Person, if any, who controls any
such underwriter within the meaning of the Securities Act in substantially the
same manner and to substantially the same extent as the indemnity herein
provided to each Indemnified Party. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such holder
or any such director, officer, affiliate, partner, underwriter or controlling
person and shall survive the transfer of such securities by such holder.

 

(b) Each prospective seller of Registrable Securities hereunder shall indemnify
and hold harmless (in the same manner and to the same extent as set forth in
subdivision (a) of this Section 3.7) Cybex, each director of Cybex, each officer
of Cybex who has signed or otherwise participated in the preparation of the
registration statement, and each other Person, if any, who controls Cybex within
the meaning of the Securities Act, with respect to any untrue statement or
alleged untrue statement in, or omission or alleged omission to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading from, such registration statement, or filing with any
State securities commission or agency, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereof, if such untrue statement or alleged untrue statement or
omission or alleged



--------------------------------------------------------------------------------

omission was made in reliance upon and in conformity with written information
furnished to Cybex by or on behalf of such seller specifically for use in the
preparation of such registration statement, filing, preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement. Any such
indemnity shall remain in full force and effect, regardless of any investigation
made by or on behalf of Cybex or any such director, officer or controlling
person and shall survive the transfer of such securities by such seller. The
amount payable by any prospective seller of Registrable Security with respect to
the indemnification set forth in this subsection (b) in connection with any
offering of securities will not exceed the amount of net proceeds received by
such prospective seller pursuant to such offering.

 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in the preceding
subdivisions of this Section 3.7, such indemnified party will, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the latter of the commencement of such action; provided that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding subdivisions of this
Section 3.7, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party shall be
entitled to participate in and to assume the defense thereof, jointly with any
other indemnifying party similarly notified, to the extent that the indemnifying
party may wish, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement of any such action which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation. No indemnified party shall consent to entry of any judgment
or enter into any settlement of any such action the defense of which has been
assumed by an indemnifying party without the consent of such indemnifying party.

 

(d) If the indemnification provided for in the preceding subdivisions of this
Section 3.7 is unavailable to an indemnified party in respect of any expense,
loss, claim, damage or liability referred to therein, then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such expense,
loss, claim, damage or liability (i) in such proportion as is appropriate to
reflect the relative benefits received by Cybex on the one hand and the holder
or underwriter, as the case may be, on the other from the distribution of the
Registrable Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of Cybex on the one hand and of the holder or underwriter, as the
case may be, on the other in connection with the statements or omissions which
resulted in such expense, loss, damage or liability, as well as any other
relevant equitable considerations. The relative benefits



--------------------------------------------------------------------------------

received by Cybex on the one hand and the holder or underwriter, as the case may
be, on the other in connection with the distribution of the Registrable
Securities shall be deemed to be in the same proportion as the total net
proceeds received by Cybex from the initial sale of the Registrable Securities
by Cybex to the purchaser bear to the gain realized by the selling holder or the
underwriting discounts and commissions received by the underwriter, as the case
may be. The relative fault of Cybex on the one hand and of the holder or
underwriter, as the case may be, on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission to state a material fact relates to information
supplied by Cybex, by the holder or by the underwriter and parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided that the foregoing contribution agreement
shall not inure to the benefit of any indemnified party if indemnification would
be unavailable to such indemnified party by reason of the proviso contained in
the first sentence of subdivision (a) of this Section 3.7, and in no event shall
the obligation of any indemnifying party to contribute under this subdivision
(d) exceed the amount that such indemnifying party would have been obligated to
pay by way of indemnification if the indemnification provided for under
subdivisions (a) or (b) of this Section 3.7 had been available under the
circumstances.

 

Cybex and the holders of Registrable Securities agree that it would not be just
and equitable if contribution pursuant to this subdivision (d) were determined
by pro rata allocation (even if the holders and any underwriters were treated as
one entity for such purpose) or by any other method of allocation that does not
take account of the equitable considerations referred to in the immediately
preceding paragraph and subdivision (c) of this Section 3.7. The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

 

Notwithstanding the provisions of this subdivision (d), no holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such holder, the net proceeds
received by such holder from the sale of Registrable Securities or (ii) in the
case of an underwriter, the total price at which the Registrable Securities
purchased by it and distributed to the public were offered to the public
exceeds, in any such case, the amount of any damages that such holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

6. ARTICLE IV

 

MISCELLANEOUS

 

7.

 

a. Section 4.1. Notices.



--------------------------------------------------------------------------------

b.

 

All notices and other communications provided for hereunder shall be dated and
in writing and shall be deemed to have been given (i) if given by telecopy, when
such telecopy is transmitted to the telecopy number specified in this Section
and telephonic confirmation of receipt thereof is obtained or (ii) if given by
mail, prepaid overnight courier or any other means, when received at the address
specified in this Section or when delivery at such address is refused. Such
notices shall be addressed to the appropriate party to the attention of the
person who executed this Agreement at the address or telecopy number set forth
under such party’s signature below (or to the attention of such other person or
to such other address or telecopy number as such party shall have furnished to
each other party in accordance with this Section 4.1).

 

c. Section 4.2. Binding Nature of Agreement.

 

d.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto or their successors in interest, except as
expressly otherwise provided herein.

 

e. Section 4.3. Descriptive Headings.

 

f.

 

The descriptive headings of the several sections and paragraphs of this
Agreement are inserted for reference only and shall not limit or otherwise
affect the meaning hereof.

 

g. Section 4.4. Specific Performance.

 

h.

 

Without limiting the rights of each party hereto to pursue all other legal and
equitable rights available to such party for the other parties’ failure to
perform their obligations under this Agreement, the parties hereto acknowledge
and agree that the remedy at law for any failure to perform their obligations
hereunder would be inadequate and that each of them, respectively, shall be
entitled to specific performance, injunctive relief or other equitable remedies
in the event of any such failure.

 

i. Section 4.5. GOVERNING LAW.

 

j.

 

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CHOICE OF LAW RULES. EACH OF THE PARTIES HERETO HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF



--------------------------------------------------------------------------------

MANHATTAN, FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 6.1. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

k. Section 4.6. Counterparts.

 

l.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

 

m. Section 4.7. Severability.

 

n.

 

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

 

o. Section 4.8. Entire Agreement.

 

p.

 

This Agreement is intended by the parties hereto as a final and complete
expression of their agreement and understanding in respect to the subject matter
contained herein. This Agreement supersedes all prior agreement and
understandings, written or oral, between the parties with respect to such
subject matter.

 

q. Section 4.9. Amendment to Waiver.

 

r.



--------------------------------------------------------------------------------

Any provision of this Agreement may be amended if, but only if, such amendment
is in writing and is signed by Cybex and the Warrantholders. Any provision may
be waived if, but only if, such waiver is in writing and is signed by the party
or parties waiving such provision and for whose benefit such provision is
intended.

 

s. Section 4.10. No Third Party Beneficiaries.

 

t.

 

Nothing in this Agreement shall convey any rights upon any person or entity
which is not a party or an assignee of a party to this Agreement.

 

u. Section 4.11. Transferability of Registration Rights.

 

For all purposes of this Agreement, the holders of Registrable Securities shall
include not only the Warrantholder but also any assignee or transferee of the
Warrantholder. The Warrantholder may assign or transfer its rights under this
Agreement to any Person to whom the Warrantholder transfers any Registrable
Shares, provided, however, that such assignee or transferee agrees in writing to
be bound by all of the provision of this Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

CYBEX INTERNATIONAL, INC.

By: /s/ Arthur W. Hicks, Jr.

--------------------------------------------------------------------------------

Name: Arthur W. Hicks, Jr.

Title: Chief Financial Officer

Address:

 

10 Trotter Drive

   

Medway, Massachusetts, 02053

Telecopy:

 

(508) 533-5799

Telephone:

 

(508) 533-4300

UM HOLDINGS LTD.

By: /s/ Arthur W. Hicks, Jr.

--------------------------------------------------------------------------------

Name: Arthur W. Hicks, Jr.

Title: Vice-President

Address:

 

56 Haddon Ave.

   

Haddonfield, NJ 08033

Telecopy:

 

(856) 354-2216

Telephone:

 

(856) 354-2200



--------------------------------------------------------------------------------

HILCO CAPITAL LP

By: /s/ Eran Cohen

--------------------------------------------------------------------------------

Name: Eran Cohen

Title: Vice-President

Address:

 

One Northbrook Place

   

5 Revere Drive, Suite 510

   

Northbrook, Illinois 60062

Attn:

 

Portfolio Administrator

Telecopy:

 

(847) 559-9330

Telephone:

 

(847) 559-9300